Exhibit 10.41
 
 
 
[image00006.jpg]
November 16, 2015
Mary Sue Patchett
111 Westwood Place, Suite 400
Brentwood, TN 37027
Re:            Severance Pay Policy
Dear Ms. Patchett:
Reference is made the Brookdale Senior Living Inc. ("Brookdale") Severance Pay
Policy, Tier I dated as of August 6, 2010, as amended by that certain Amendment
No. 1 to Severance Pay Policy, Tier I dated as of April 23, 2015 and that
certain Amendment No. 2 to Severance Pay Policy, Tier I dated as of August 3,
2015 (the "Severance Policy").  Capitalized terms used but not defined herein
shall have the meanings ascribed to them in the Severance Policy.
You currently participate in the Severance Policy as an "Other Eligible
Employee."  On the terms and conditions set forth in this letter, Brookdale
desires to provide you the benefit described below in addition to the benefits
to which you would otherwise be entitled under the Severance Policy as an Other
Eligible Employee.
Additional Benefit
If your Separation from Service occurs on or before December 31, 2016 and at the
time of such Separation from Service you are entitled to Severance Pay pursuant
to Section 4(a)(ii) of the Severance Policy, then in addition to such Severance
Pay you shall be eligible to receive twelve (12) months' salary at your current
rate of base salary in effect at the Separation from Service (the "Additional
Amount").  The Additional Amount shall be treated as, and subject to the terms
and conditions associated with, "Severance Pay" under the Severance Policy;
provided, however, that the Severance Pay Period shall not be affected by the
payment of the Additional Amount.
You shall have no right to receive, and Brookdale shall have no obligation to
pay, the Additional Amount if your Separation from Service occurs after December
31, 2016 or at the time of such Separation from Service you are not entitled to
Severance Pay pursuant to Section 4(a)(ii) of the Severance Policy.
*  *  *  *  *
If you desire to accept the terms set forth above, please confirm your agreement
to the foregoing by executing and delivering this letter to me.



--------------------------------------------------------------------------------

 

 
Sincerely,
         
Brookdale Senior Living Inc.
                     
By:
 /s/ Glenn O. Maul    
Name:  Glenn O. Maul
   
Title:    Chief People Officer
 







ACKNOWLEDGED AND AGREED
as of November 30, 2015:


/s/ Mary Sue Patchett              
                                                                                    
Mary Sue Patchett

 